Name: 94/310/EC: Commission Decision of 18 May 1994 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  political geography;  trade;  means of agricultural production;  foodstuff
 Date Published: 1994-06-01

 Avis juridique important|31994D031094/310/EC: Commission Decision of 18 May 1994 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products Official Journal L 137 , 01/06/1994 P. 0072 - 0073 Finnish special edition: Chapter 3 Volume 57 P. 0216 Swedish special edition: Chapter 3 Volume 57 P. 0216 COMMISSION DECISION of 18 May 1994 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products (94/310/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat and meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Article 3 thereof, Whereas by Council Decision 79/542/EEC (3), as last amended by Commission Decision 94/59/EC (4), a list of third countries from which Member States authorize imports of bovine and porcine animals, equidae, sheep and goats, fresh meat and meat products has been established; Whereas Council Regulation (EEC) No 990/93 of 26 April 1993 concerning trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) (5) has prohibited the introduction onto the territory of the Community of all commodities and products originating in, coming from, or having transited through the Federal Republic of Yugoslavia (Serbia and Montenegro); Whereas, in the former Yugoslav Republic of Macedonia, deficiencies were observed in the quality of the veterinary controls in respect of bovine animals and bovine meat during a recent Community on-the-spot inspection; Whereas, moreover, account must be taken of the provisions of Commission Decision 93/242/EEC (6), as last amended by Decision 94/81/EC (7), and of the fact that vaccination against classical swine fever takes place in this country; Whereas it is necessary to amend Decision 79/542/EEC accordingly; Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Part 1 of the Annex of Decision 79/542/EEC is amended as follows: 1. the whole line in relation to the Yugoslav Republics is deleted; 2. the following line is inserted following the alphabetic order of the ISO code: 'MK Former Yugoslav Republic of Macedonia o x o x o x o o o x XR MK'. Article 2 This Decision shall apply seven days after its notification to the Member States. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 May 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 27, 1. 2. 1994, p. 53. (5) OJ No L 102, 28. 4. 1993, p. 14. (6) OJ No L 110, 4. 5. 1993, p. 36. (7) OJ No L 40, 11. 2. 1994, p. 58.